Citation Nr: 1828035	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a genital virus infection.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2013 rating decision, by the Buffalo, New York, Regional Office (RO), which denied service connection for chronic genital virus infection and residuals.  The Veteran perfected a timely appeal to that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

The Veteran essentially contends that he contracted a genital virus infection while on active duty in 1965, and he continues to experience chronic residuals and recurring infections.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.  

In the May 2014 Statement of the Case (SOC), the RO indicated that it had electronically reviewed outpatient treatment records from the VA Healthcare System in Florida dated from April 7, 2000 through December 1, 2009.  These purported records, however, are not associated with the claims folder.  The claims file only includes the Veteran's VA treatment records dated from December 2010 to December 2012.  The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there are VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the RO should obtain all outstanding VA treatment records, including those indicated above.  38 C.F.R. § 3.159 (c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file all outstanding outpatient treatment records from the VA Healthcare System in Florida dated from April 7, 2000 through December 1, 2009 as indicated in the May 2014 SOC.  

2.  After undertaking any other development deemed appropriate, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  



